Exhibit 10.1

EnteroMedics Inc.

CONSULTING AGREEMENT

This Agreement is made effective the 10th day of August 2015, by and between
EnteroMedics Inc. (“EnteroMedics”), whose principal place of business is 2800
Patton Road, St. Paul, MN 55113, and Jon Tremmel & Associates, LLC
(“Consultant”).

In consideration of the mutual covenants and promises set forth herein, the
parties hereby agree as follows:

 

  1. Term: Unless terminated as hereafter provided, this Agreement shall begin
on the above effective date and end on the one-year anniversary thereof unless
earlier terminated below or upon earlier completion of Duties. The parties may
negotiate one or more renewals of this Agreement.

 

  2. Duties: Duties will be assigned by EnteroMedics and will involve consulting
to the office of the CEO in the areas of commercialization, reimbursement, and
transition planning related to the retirement of the CEO as well other matters
pertaining to EnteroMedics business and technology development.

 

  3. Compensation: EnteroMedics will pay Consultant $500 per hour for consulting
services rendered pursuant to this Agreement. Estimated hours of consulting not
to exceed 10 – 20 hours per week. Consultant will also receive (board of
director approval on July 31,2015, to be priced as of the execution date of this
agreement), a stock option grant for 250,000 shares that will vest over 12
months(1/12 per month) beginning with the date of the signed agreement.
EnteroMedics will reimburse Consultant for actual incidental expenses (with no
increase for handling or other mark-up) incurred in performing this Agreement,
but such expenses shall not exceed $100 per month without EnteroMedics’ prior
written consent. Travel expenses must be approved in advance by EnteroMedics.
Consultant shall provide EnteroMedics with appropriate documentation for tax
purposes for all expenses paid by EnteroMedics. Consultant shall submit monthly
invoices for time and expenses.

 

  4. Termination: This Agreement may be terminated at any time in writing by
either party on two week notice or by mutual consent.

 

  5. Nonemployee Status: Consultant is self-employed and not an employee of
EnteroMedics. Consultant bears sole responsibility for all expenses related to
conducting business as a self employed person including but not limited to
equipment and electronic devices, administrative support related to billing or
work time records, travel arrangements and tax related commitments. Except that
nothing in this agreement shall limit Consultants coverage under any benefit
provided to the Company’s directors, such as stock option grants, fees,
liability insurance, etc., while Consultant remains a member of the Company’s
board of directors.

 

  6. Authority: Consultant shall not have the right to bind EnteroMedics or
commit EnteroMedics to any agreement or understanding whatsoever.

 

  7. Confidential Information: Because of the confidential nature of the
information which will be disclosed to Consultant under this Agreement,
Consultant will not, except as authorized by EnteroMedics, disclose such
confidential information to any other third party or company. The obligation of
confidentiality shall not be applicable with respect to such information which:
(A) was known to Consultant prior to disclosure, (B) is or becomes known to the
public by general publication without violation of this Agreement, (C) is given
to Consultant by a third party having a right to do so, or (D) is independently
developed by Consultant without the use of information supplied by EnteroMedics
under this Agreement.



--------------------------------------------------------------------------------

  8. Ownership of Inventions and Patents: If any patentable inventions result
from performance of this Agreement, all rights under any patents that may issue
on those inventions shall belong exclusively to EnteroMedics. Consultant hereby
assigns and agrees to assign in the future all such inventions to EnteroMedics
without further payment from EnteroMedics. Consultant also agrees that, upon
EnteroMedics’ request and at EnteroMedics’ expense, he/she would provide
reasonable assistance to EnteroMedics in prosecuting patents covering those
inventions. All information, including copyrights, developed by Consultant under
this agreement shall belong to EnteroMedics and all copyrightable works are
works made for hire and Consultant hereby assigns and agrees to assign to
EnteroMedics such rights now and in the future. The obligations to assign
inventions and copyrights to EnteroMedics shall not apply to any invention or
copyright for which no equipment, supplies, facility or trade secret information
of EnteroMedics was used and which was developed entirely on the Consultant’s
own time, and (1) which does not relate (a) directly to the business of
EnteroMedics or (b) to EnteroMedics’ actual or demonstrably anticipated research
or development, or (2) which does not result from any work performed by the
Consultant for EnteroMedics. Consultant hereby irrevocably designates and
appoints Company as its agents and attorneys-in-fact, coupled with an interest,
to act for and on Consultant’s behalf to execute and file any document and to do
all other lawfully permitted acts to further the foregoing with the same legal
force and effect as if executed by Consultant.

 

  9. Notice of Superior Rights: If Consultant owns in whole or part or is aware
of any third party’s ownership of any intellectual property rights (including
patent or trade secrets rights) which would be exploited or violated by the
Company’s planned research, development or commercialization or incorporation of
any suggestions of Consultant, then Consultant shall so notify Company of such
rights at the time of such suggestions or before any initiation or continuation
of any project of the Company in a timely manner to permit Company to consider
acquisition of rights to practice such intellectual property or consider
alternatives to such intellectual property.

 

  10. Noncompete: Consultant will not actively participate in any venture to the
extent such participation relates to the venture’s developing, selling or
offering for sale any product which competes with those of EnteroMedics’ actual
or contemplated products existing as of the date of this Agreement. Contemplated
products shall be evidenced by written research or development plans. Active
participation shall include, but need not be limited to, active management
(whether by direct employment or consultation) or Board of Directors
participation (unless limited to non-conflicted subject matter). Active
participation shall not include a passive minority investment in any venture or
management or employment of consulting for any entity to the extent such
employment or consulting is restricted to business activities not otherwise
conflicted by this Agreement.

 

  11. Notices: All notices required or permitted by this Agreement shall be in
writing and shall be delivered in person or sent by certified or registered
mail, return receipt required, postage paid to the addresses stated above or to
other’s address as either party may designate. All mailing notices shall be
deemed effective upon depositing in the mail.



--------------------------------------------------------------------------------

  12. Waiver: The waiver of either party of a breach of any provision of this
Agreement shall not operate as or be construed as a continuing waiver or as a
consent to or waiver of such subsequent breach.

 

  13. Modification: This Agreement may only be modified in writing signed by
both parties.

 

  14. Nonassignable: Since the services to be provided under this Agreement are
personal, all duties to be executed by Consultant shall be performed by Jon
Tremmel, and may not be assigned or delegated without written consent of
EnteroMedics.

 

  15. In the event of termination of the agreement according to paragraph 4, the
provision of paragraphs 7 and 8 10 shall remain in full force and effect for a
period of five (5) years following the date of termination and paragraph 10
shall remain in full force and effect for a period of two (2) years following
the date of termination.

 

  16. Entire Agreement: This Agreement constitutes the entire Agreement between
the parties with respect to the subject matter hereof and supersedes all
previous agreements and understandings rather oral or written between the
parties with respect to the subject hereof.

 

  17. Governing Law: This Agreement shall be governed by the laws of the State
of Minnesota. EnteroMedics and the Consultant acknowledge, however, that each
will comply with laws, regulation and appropriate ethical standards applicable
in Australia where the Consultant will primarily provide services under this
Consulting Agreement.

In witness thereof, the parties have set forth their hand hither and to on the
date indicated below.

 

ENTEROMEDICS INC.     CONSULTANT By:  

/s/ Mark B. Knudson

    By:  

/s/ Jon Tremmel

Printed Name: Mark B. Knudson     Printed Name: Jon Tremmel Title: President &
CEO      

      Tax ID:  

 

Date: August 21, 2015     Date: August 19, 2015